Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 239-288 are presented for examination.

Priority
Examiner acknowledges Applicant’s claim to priority benefits: This application is a CON of 15/640,565 filed 07/02/2017 now PAT 10841222, 15/640,565 has PRO 62/526,116 filed 06/28/2017,
15/640,565 has PRO 62/421,193 filed 11/11/2016, 15/640,565 has PRO 62/376,073 filed 08/17/2016 and 15/640,565 has PRO 62/358,341 filed 07/05/2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/13/2020 and 6/10/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Claims 239-240 and 264-265 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 24 of US Patent 10, 841,222.  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 239-240 and 264-265 of the instant application merely broadens the scope of claims 1 and 24 of US Patent 10, 841,222 by eliminating the elements and their functions of the claims, and claims 239-240 and 264-265 of this instant application is therefore and obvious variant thereof.



Instant Application 17097902
US Patent No.:10,841,222 
239. A method of managing packets, the method comprising: receiving, by a routing device, a plurality of packets from a computing device, wherein the routing device comprises at least a first interface and a second interface each configured to communicatively couple the 
240. The method of claim 239, further comprising: identifying, by the routing device, a target address field of the at least one latency-critical packet; and changing, by the routing device, a content of the target address field to reflect an address of the first device.
wherein the at least one latency-critical packet comprises a target IP address field including a target IP address associated with the first target device, wherein identifying the at least one latency-critical packet comprises determining that the target IP address in the target IP address field is one of IP addresses associated with an autonomous system according to an autonomous system table, wherein at least one autonomous system listed in the autonomous system table indicates an app type associated with the at least one autonomous system, and wherein identifying the at least one latency-critical packet further comprises determining the app type associated with the at least one latency-critical packet according to the autonomous system table; generating, by the routing device, at least a first copy-packet of the at least one latency-critical packet, wherein the routing device does not generate copies of the at least one non-critical packet; transmitting, by the routing device, the at least one latency-critical packet to a first target device via a first interface and the at least first copy-packet to the first target device via a second interface; and transmitting, by the routing device, the at least one non-critical packet to at least one device of the plurality of the devices.
264. A routing device comprising: at least a first interface and a second interface each configured to receive and transmit a plurality of packets and communicatively couple the routing device to a first device of a plurality of devices; a processor configured to: identify at least one latency-critical packet and at least one non-critical packet in the plurality of packets based on one or more packet characteristics; generate a copy-packet of the at least one latency-critical packet, wherein the routing device does not generate a copy of the at least one non-critical packet; transmit the at least one latency-critical packet to the first device via the first interface and the copy-packet to the first device via the second interface; and transmit the at least one non-
265. The routing device of claim 264, wherein the processor is further configured to: identify a target address field of the at least one latency-critical packet; and change the content of the target address field to reflect an address of the first device.
wherein the at least one latency-critical packet comprises a target IP address field including a target IP address associated with the first target device, wherein to identify the at least one latency-critical packet the processor is configured to determine that the target IP address in the target IP address field is one of IP addresses associated with an autonomous system according to an autonomous system table, wherein at least one autonomous system listed in the autonomous system table indicates an app type associated with the at least one autonomous system, and wherein to identify the at least one latency-critical packet the processor is further configured to determine the app type associated with the at least one latency-critical packet according to the autonomous system table; generate at least a first copy-packet of the at least one latency-critical packet, wherein the routing device does not generate copies of the at least one non-critical packet; transmit the at least one latency-critical packet to a first target device via a first interface and the at least one copy-packet to the first target device via a second interface; and transmit the at least one non-critical packet to at least one device of the plurality of devices.


Although the conflicting claims are not identical, they are not patentable distinct from each other.
Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 293-240 and 264-265 of the instant application are of the same scope of the claims 1 and 24 US Patent 10, 841,222.

Claims 239-240 and 264-265 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 15-16 of co-pending application.  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 239-240 and 264-265 of the instant application merely broadens the scope of claims 1-2 and 15-16 of co-pending application 15809896 by eliminating the elements and their functions of the claims, and claims 239-240 and 264-265 of this instant application is therefore and obvious variant thereof.

Instant Application 17097902
Co-pending application 15809896  
239. A method of managing packets, the method comprising: receiving, by a routing device, a plurality of packets from a computing device, wherein the routing device comprises at least a first interface and a second interface each configured to communicatively couple the routing device to a first device of a plurality of devices; identifying, by the routing device, at least one latency-critical packet and at least one non-critical packet in the plurality of packets based on one or more packet characteristics; generating, by the routing device, a copy-packet of the at least one latency-critical packet, wherein the routing device does not generate a copy of the at least one non-critical packet; transmitting, by the routing device, the at least one latency-critical packet to the first device via the first interface and the copy-packet to the first device via the second interface; and transmitting, by the routing device, the at least one non-critical packet to at least one device of the plurality of the devices.
240. The method of claim 239, further comprising: identifying, by the routing device, a target address field of the at least one latency-critical packet; and changing, by the routing device, a content of the target address field to reflect an address of the first device.
1. A method of managing packets, the method comprising: receiving, by a first routing device comprising a plurality of interfaces, a plurality of packets from a source device via a first interface; determining, by the first routing device, that the plurality of packets comprises at least one latency-critical packet; generating, by the first routing device, at least a first copy-packet of the at least one latency-critical packet; transmitting, by the first routing device, the at least one latency-critical packet to a target device via a second interface; and transmitting, by the first routing device, the at least first copy-packet to a second routing device via a third interface. 
2. The method of claim 1, further comprising identifying, by the first routing device, the at least one latency-critical packet based on one or more packet characteristics. 

264. A routing device comprising: at least a first interface and a second interface each configured to receive and transmit a plurality of packets and communicatively couple the routing device to a first device of a plurality of devices; a processor configured to: identify at least one latency-critical packet and at least one non-critical packet in the plurality of packets based on one or more packet characteristics; generate a copy-packet of the at least one latency-critical packet, wherein the routing device does not generate a copy of the at least one non-critical packet; transmit the at least one latency-critical packet to the first device via the first interface and the copy-packet to the first device via the second interface; and transmit the at least one non-critical packet to at least one device of the plurality of devices.


16. The routing device of claim 15, wherein the processor is configured to determine that the plurality of packets received via the first interface comprise the at least one latency-critical packet based on one or more packet characteristics. 




It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 239, 244, 264, and 269 are rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), and further in view of Hoehne et al (US Pub. No.:2015/0085657).

As per claim 239, Kompella A method of managing packets, the method comprising: 
receiving, by a routing device (see Fig.1A-D, router 16D), a plurality of packets from a computing device (see Fig. 1A-D, Source 12), wherein the routing device comprises at least a first interface and a second interface (see Fig.5, outbound links 86A-86N ("outbound links 86") each configured to communicatively couple the routing device to a first device of a plurality of devices (see Fig.1A, para. 0025, a source device 12 transmits data packets to receivers 14 via routers 16; para. 0061-0062, a router 80 operates substantially similarly to routers 16, and includes multiple interfaces, see para. 0082); 
identifying, by the routing device least one packet in the plurality of packets based on one or more packet characteristics (see para. 0025, copies of the multicast data packets are transmitted; para 0038, duplications of streams, (that is copy packets of the source packets) are generated at the router 16D in an instance of the new devices wishing to join the multicast sessions);  and 
transmitting, by the routing device, the at least one packet to at least one device of the plurality of the devices (see para. 0025, the multicast data packets are transmitted via the routers; para. 0062, the outbound links 86 send outbound data to other devices). 

Although Kompella disclose identifying, by the routing device, at least one packet in the plurality of packets based upon one or more packet characteristics and transmitting, by the routing device, the at least one packet to at least one device of the plurality of the devices;

Kompella however does not explicitly disclose identifying, by the routing device, at least one latency-critical packet and at least one non-critical packet in the plurality of packets based on one or more packet characteristics; 

transmitting, by the routing device, the at least one latency-critical packet to the first device via the first interface and the copy-packet to the first device via the second interface; and transmitting, by the routing device, the at least one non-critical packet to at least one device of the plurality of the devices;
Hoehne however disclose receiving, by a routing device, a plurality of packets from a computing device, wherein the routing device comprises at least a first interface and a second interface  each configured to communicatively couple the routing device to a first device of a plurality of devices (see para. 0046, 0062, apparatus comprising a control module configured to set up a multiflow connection for data units via at least one network transceiver device and via at least two different paths towards a terminal, and, apply selection criteria, and dependent on the applied selection criteria, select data units of specific data, to be subjected to bicasting each selected data unit using the at least two paths, or to dynamic flow switching so as to transmit each selected data unit using one of the at least two paths and wherein each selected data unit can be independently chosen to be transmitted over either of the at least two paths);
identifying, by the routing device (see Fig.1, RNC 20), at least one latency-critical packet and at least one non-critical packet in the plurality of packets based on one or more packet characteristics (Fig.1, Fig.6, 0062, 0125, as shown in FIG. 6, the RNC analyze and duplicates time critical SRB messages, see also para. 0116, 0137); 
generating, by the routing device, a copy-packet of the at least one latency-critical packet (see para. 0121, 0125, the RLC duplicates time critical SRB messages  /  a copy-packet of the latency-critical packet and sends it over two different base stations NB1 and NB2), wherein the routing device does not generate a copy of the at least one non-critical packet (see para. 0116, non-time critical messages are not subjected to bicasting but to either multiflow transmission or dynamic flow switching (using e.g. the reliability measure), i.e. they are always sent over a predefined link or over the link that is selected by reliability or flow control criteria); 

transmitting, by the routing device, the at least one non-critical packet to at least one device of a plurality of the devices (see para. 0111, 0116, non-time critical messages are not subjected to bicasting but to either multiflow transmission or dynamic flow switching (using e.g. the reliability measure), i.e. they are always sent over a predefined link or over the link that is selected by reliability or flow control criteria, see also para. 0130, when a packet is not subjected to bicasting {the latency-critical packet}, then the NB MAC selects one of the two paths for the at least one non-critical packet, see also Fig.1, para. 0114, it is to be noted that according to examples of embodiments of the invention, the UE (e.g. UE 30, UE 35) is configured to handle duplicate RLC messages (as is already defined for RLC-AM)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying, by the routing device, at least one latency-critical packet and at least one non-critical packet in the plurality of packets based on one or more packet characteristics; generating, by the routing device, a copy-packet of the at least one latency-critical packet, wherein the routing device does not generate a copy of the at least one non-critical packet; 
transmitting, by the routing device, the at least one latency-critical packet to the first device via the first interface and the copy-packet to the first device via the second interface; and transmitting, by the routing device, the at least one non-critical packet to at least one device of the plurality of the devices, as taught by Hoehne, in the system of Kompella, so as to provide a communication mechanism in which an 

As per claim 244, the combination of Kompella and Hoehne disclose the method of claim239.

Kompella further disclose wherein the first interface is a physical interface (see Fig.5, para. 0062-0063, router 80 includes interface cards 82A-82N ("IFCs 82") that receive packets on inbound links 84A-84N ("inbound links 84") / a physical interface). 

As per claim 264, claim 264 is rejected the same way as claim 239. Kompella also A routing device  (see Fig.5, router 80, see Fig.1A-1D, router 16, see para. 0025-0029) comprising: at least a first interface and a second interface  (see Fig.5, interface cards 82A-82N) each configured to receive and transmit a plurality of packets and communicatively couple the routing device to a first device of a plurality of devices (see Fig.1A-1D, receivers 14, see para. 0025, receivers 14A-14D (collectively, receivers 14)); a processor (see Fig.5, para. 0069, control unit 94 includes one or more processors).

As per claim 269, claim 269 is rejected the same way as claim 244.

Claim(s) 240-241, 243, 265-266 and 268 are rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), and further in view of Menon et al. (US Pub. No.: 2017/0346709).

As per claim 240, the combination of Kompella and Hoehne disclose the method of claim 239.

The combination of Kompella and Hoehne however does not explicitly disclose identifying, by the routing device, a target address field of the at least one latency-critical packet; and changing, by the routing device, a content of the target address field to reflect an address of the first device. 

Menon however disclose a method comprising: identifying, by a routing device, a target address field in the plurality of fields of the at least one latency-critical packet; and changing, by the routing device, a content of the target address field to reflect an address of the first target device (see Fig.8,  para. 0067, 0096, 0110, 0112, the first routing device changes the source address field {a source address field} in each session packet , each successive AIPR typically changes the destination address field in each session packet to be the address of the next hop AIPR / a first target device).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying, by the routing device, a target address field of the at least one latency-critical packet; and changing, by the routing device, a content of the target address field to reflect an address of the first device, as taught by Menon, in the system of Kompella and Hoehne, so that time-intensive tasks can be offloaded from the forwarding path 424 and instead performed by the service path 434, see Menon, paragraphs 98-100.

As per claim 241, the combination of Kompella, Hoehne and Menon disclose the method of claim 240.

Menon further disclose wherein changing the content of the target address field is performed before generating the copy-packet (see para. 0110, each successive AIPR typically changes the destination address field in each session packet to be the address of the next hop AIPR, para. 0251, Node N1 also stores a local copy of the expected header information and a local copy of the expected "actual" metadata). 

As per claim 243, the combination of Kompella and Hoehne disclose the method of claim 239.

The combination of Kompella and Hoehne however does not explicitly disclose identifying, by the routing device, a first source address field of the at least one latency-critical packet; identifying, by the routing 

Menon however disclose a method comprising: identifying, by the routing device, a first source address field of the at least one latency-critical packet; identifying, by the routing device, a second source address field of the copy-packet; changing, by the routing device, a content of the first source address field to reflect an address of the first interface; and changing, by the routing device, a content of the second source address field to reflect an address of the second interface (see Fig.8,  para. 0067, 0096, 0110, 0112, the first routing device changes the source address field {a source address field} in each session packet , each successive AIPR typically changes the destination address field in each session packet to be the address of the next hop AIPR / a first target device, also para. 0110, each successive AIPR typically changes the destination address field in each session packet to be the address of the next hop AIPR, para. 0251, Node N1 also stores a local copy of the expected header information and a local copy of the expected "actual" metadata, changing a content of the second source address field to reflect an address of the second interface).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying, by the routing device, a first source address field of the at least one latency-critical packet; identifying, by the routing device, a second source address field of the copy-packet; changing, by the routing device, a content of the first source address field to reflect an address of the first interface; and changing, by the routing device, a content of the second source address field to reflect an address of the second interface, as taught by Menon, in the system of Kompella and Hoehne, so that time-intensive tasks can be offloaded from the forwarding path 424 and instead performed by the service path 434, see Menon, paragraphs 98-100.

As per claim 265, claim 265 is rejected the same way as claim 240.
As per claim 266, claim 266 is rejected the same way as claim 241.
As per claim 268, claim 268 is rejected the same way as claim 243.

Claim(s) 242, 258, 267, and 283 are rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), and further in view of Veillette (US Pub. No.: 2010/0061272).

As per claim 242, the combination of Kompella and Hoehne disclose the method of claim 49.

The combination of Kompella and Hoehne however does not explicitly disclose wherein the first device is a latency-oriented proxy. 

Veillette however disclose wherein the first device is a latency-oriented proxy (see para. 0018, 0159, 0228, 0307, Node-A / a first target device is a latency-oriented proxy). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first device is a latency-oriented proxy, as taught by Veillette, in the system of Kompella and Hoehne, as to improve system load and reliability in a network, see Veillette, paragraph 0016.
258. The method of claim 239,. 

As per claim 258, the combination of Kompella and Hoehne disclose the method of claim 2399.

The combination of Kompella and Hoehne however does not explicitly disclose wherein the at least one latency-critical packet comprises a target IP address field including a target IP address associated with the first device, and wherein identifying the at least one latency-critical packet further comprises 

Veillette however disclose wherein the at least one latency-critical packet comprises a target IP address field including a target IP address associated with the first device, and wherein identifying the at least one latency-critical packet further comprises determining that the target IP address in the target IP address field is one of IP addresses associated with an autonomous system according to an autonomous system table (see para. 0188, 0225, the target IP address in the target IP address field is one of IP addresses associated with an autonomous system according to an autonomous system table). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the at least one latency-critical packet comprises a target IP address field including a target IP address associated with the first device, and wherein identifying the at least one latency-critical packet further comprises determining that the target IP address in the target IP address field is one of IP addresses associated with an autonomous system according to an autonomous system table, as taught by Veillette, in the system of Kompella and Hoehne, as to improve system load and reliability in a network, see Veillette, paragraph 0016.

As per claim 267, claim 267 is rejected the same way as claim 242.
As per claim 283, claim 283 is rejected the same way as claim 258.

Claim(s) 245-246 and 270-271  are rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), and further in view of Naor (US Pub. No.: 2013/0205040).

As per claim 245, the combination of Kompella and Hoehne disclose the method of claim 239.



Naor however disclose wherein the first interface and the second interface are virtual interfaces, and wherein the virtual interfaces are configured to transmit and receive packets via a physical interface of the routing device, and wherein the virtual interfaces are configured to have a different address than the physical interface (see para. 0055,  the client 210 has received the routing information, it update the routing table such that the gateway is the next-hop router for some or all of the client 210's IP traffic, updating the routing table, the client 210 ensure that packets to the ULA endpoint are sent via the virtual interface using the IP address associated with the virtual interface rather than the client 210's IPv6 address associated with the physical interface 211 of the client 210, see also,  Fig. 7 720 725 730 Para 99 “a physical network interface 720, a virtual network interface 725” Para 100 “The communications mechanism 730 may be a network interface” Para 101 103 “virtual network interface may have a network address that is different from the address of the physical network interface” Para 105 ).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first interface and the second interface are virtual interfaces, and wherein the virtual interfaces are configured to transmit and receive packets via a physical interface of the routing device, and wherein the virtual interfaces are configured to have a different address than the physical interface, as taught by Naor, in the system of Kompella and Hoehne, so upon detecting that connectivity is not established or not possible via a given network address, a client obtains network data associated with a gateway that provides access to the private network and create a virtual interface where the gateway is the next-hop router. After creating the virtual interface, the client communicate with entities of the private network using the virtual interface of the client. By sending traffic 

As per claim 246, the combination of Kompella, Hoehne and Naor disclose the method of claim 245.

Kompella further disclose wherein the routing device transmits two different copy-packets via the physical interface using a plurality of virtual interfaces configured to transmit packets via the physical interface (see para. 0078, To form the multicast trees, receivers 140 send a plurality of join requests 142 for the same multicast group to a subset of routers 144A-144F along different paths to source device 146, the devices run a discovery protocol, e.g., Multicast Virtual Private Network (MVPN) protocol or Multicast Virtual Private Local Area Network Service (MVPLS) protocol, to verify that each device has correctly specified the number of instances. If a device does not know the correct number of instances, this may result in the device receiving duplicate multicast streams or no multicast streams for a multicast group). 

As per claim 270, claim 270 is rejected the same way as claim 245.

As per claim 271, claim 271 is rejected the same way as claim 246.

Claim(s) 247, 252, 272, and 277  and  rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), and further in view of Gopalakrishnan (US Pub. No.:2009/0019505).

As per claim 247, the combination of Kompella and Hoehne disclose the method of claim 239.

The combination of Kompella and Hoehne however does not explicitly disclose wherein a packet in the plurality of packets is an IPv4 packet or an IPv6 packet. 

Gopalakrishnan however disclose wherein a packet in the plurality of packets is an IPv4 packet or an IPv6 packet (see page 2, lines 3-10, the plurality of packets is an IPv4 packet or an IPv6 packet). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the routing device identifies the at least first latency-critical packet based upon at least one characteristic of wherein a packet in the plurality of packets is an IPv4 packet or an IPv6 packet, as taught by Gopalakrishnan, in the system of Kompella and Hoehne, as to enable replicating at least one packet and transmitting replicates of a packet over different interfaces. Thus, packet splitting includes splitting of sequences packets and transmitting packets over different interfaces as well as replicating at least one packet and transmitting replicates of a packet over different interfaces, see Gopalakrishnan, paragraphs 0031-0034.

As per claim 252, the combination of Kompella and Hoehne disclose the method of claim 239.

The combination of Kompella and Hoehne however does not explicitly disclose wherein at least one characteristic of the one or more packet characteristics is selected from the group comprising: a port number, an IP address, a protocol, a domain name, and a value of a differential services field. 

Gopalakrishnan however disclose wherein at least one characteristic of the one or more packet characteristics is selected from the group comprising: a port number, an IP address, a protocol, a domain name, and a value of a differential services field (see para. 0012, 0014-0017, using IP address and the internet routers  look at, e.g., an IP address prefix or the like identifying a device's network. Then, at a network level, routers can look at, e.g., a set of bits identifying a particular subnet. Then, at a subnet level, routers can look at, e.g., a set of bits identifying a particular device).



As per claim 272, claim 272 is rejected the same way as claim 247.
As per claim 277, claim 277 is rejected the same way as claim 252.

Claim(s) 248-251  and  273-276 are rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), and further in view of Raniere (US Pub. No.: 2014/0086256).

As per claim 248, the combination of Kompella and Hoehne disclose the method of claim 2399.

The combination of Kompella and Hoehne however does not explicitly disclose storing, by the routing device, the at least one latency-critical packet and the copy-packet in a prioritized queue. 

Raniere however disclose storing, by the routing device, the at least one latency-critical packet and the copy-packet in a prioritized queue (see Fig.3, 4, 7, para 0006, 0040, 0046. 0051, the routing device selects a next packet to transmit from the queue based upon an active queue management algorithm, assign different priorities to different packets or packet types so that lower priority packets are sent over lower-rated channels/interface). 

As per claim 249, the combination of Kompella,  Hoehne and Raniere disclose the method of claim 248.

Raniere further disclose storing, by the routing device, the at least one non-critical packet in a non-prioritized queue (see Fig.3, 4, 7, para 0006, 0040, 0046. 0051, the routing device selects a next packet to transmit from the queue based upon an active queue management algorithm, assign different priorities to different packets or packet types so that lower priority packets are sent over lower-rated channels/interface/ non-prioritized queue). 

As per claim 250, the combination of Kompella,  Hoehne and Raniere disclose the method of claim 249.

Raniere further disclose wherein the routing device prioritizes transmission of the at least one latency-critical packet and the copy-packet over transmission of the at least one non-critical packet (see Fig.3, 4, 7, para 0006, 0040, 0046. 0051, the routing device selects a next packet to transmit from the queue based upon an active queue management algorithm, assign different priorities to different packets or packet types so that lower priority packets are sent over lower-rated channels/interface/ prioritizes transmission). 

As per claim 251, the combination of Kompella,  Hoehne and Raniere disclose the method of claim 249.

Hoehne further disclose wherein the routing device transmits more copies of the at least one latency-critical packet than the at least one non-critical packet (see para. 0121-0125, the RNC duplicates the data 

As per claim 273, claim 273 is rejected the same way as claim 248. 
As per claim 274, claim 274 is rejected the same way as claim 249.
As per claim 275, claim 275 is rejected the same way as claim 250.
As per claim 276, claim 276 is rejected the same way as claim 251.

Claim(s) 253-257 and 278-282 are rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), and further in view of Fujimori (US Pub. No.: 2014/0314401).

As per claim 253, the combination of Kompella and Hoehne disclose the method of claim 239.

The combination of Kompella and Hoehne however does not explicitly disclose wherein identifying, by the routing device, the at least one latency-critical packet in the plurality of packets comprises determining that a Differentiated Services Code Point (DSCP) value within a differential services field of the at least one latency-critical packet matches a predefined value. 

Fujimori however disclose wherein identifying, by the routing device, the at least one latency-critical packet in the plurality of packets comprises determining that a Differentiated Services Code Point (DSCP) value within a differential services field of the at least one latency-critical packet matches a predefined value (see para. 0063-0065, 0075, 0080, RFC2474 defines DSCP values corresponding to respective values of PHB (Per-Hop Behavior). In this case, " DSCP=101110" is given to the packet with the highest priority (for example, a packet containing audio data), and the priority detector 36 detects the priority of an input packet based on the PCP bits or the DSCP bits). 



As per claim 254, the combination of Kompella and Hoehne disclose the method of claim 239.

The combination of Kompella and Hoehne however does not explicitly disclose wherein the at least one latency-critical packet has a differential services field including a Differentiated Services Code Point (DSCP) value, the method further comprising modifying, by the routing device, the DSCP value to a predefined value. 

Fujimori however disclose wherein the at least one latency-critical packet has a differential services field including a Differentiated Services Code Point (DSCP) value, the method further comprising modifying, by the routing device, the DSCP value to a predefined value (see para. 0063-0065, 0075, 0080-0082, in S13, the controller 14 refers to the path management table 15 and selects an alternative path that corresponds to the priority of the input packet. In this operation, the controller 14 selects an alternative path that corresponds to the PCP bits of the VLAN tag or the DSCP bits of the IPv4 header. When the PCP bits of a VLAN tag are used, the controller 14 refers to the path management table illustrated in FIG. 8A through FIG. 8C. When the DSCP bits of an IPv4 header are used, the controller 14 refers to the path management table illustrated in FIG. 9). 



As per claim 255, the combination of Kompella, Hoehne and Fujimori disclose the method of claim 254.

Fujimori further disclose wherein modifying the DSCP value is performed before generating the copy-packet (see Fig.7A-B, para. 0062-0065, TOS includes DSCP (DiffSery Code Point) of six bits, the higher three bits of DSCP represent five priority levels (001, 010, 011, 100, 101), the greater the value of a priority level, the higher the priority is). 

As per claim 256, the combination of Kompella, Hoehne and Fujimori disclose the method of claim 254.

Fujimori further disclose wherein modifying the DSCP value of the differential services field of the at least one latency-critical packet is limited by a rate at which the router receives latency-critical packets (see para. 0063-0065, 0075, 0080, RFC2474 defines DSCP values corresponding to respective values of PHB (Per-Hop Behavior). In this case, " DSCP=101110" is given to the packet with the highest priority (for example, a packet containing audio data), and the priority detector 36 detects the priority of an input packet based on the PCP bits or the DSCP bits). 

As per claim 257, the combination of Kompella, Hoehne and Fujimori disclose the method of claim 256.

Fujimori further disclose wherein the limit is determined based on statistics on a number of latency-critical packets having a same DSCP value (see para. 0063-0065, 0075, 0080, RFC2474 defines DSCP values corresponding to respective values of PHB (Per-Hop Behavior). In this case, " DSCP=101110" is given to the packet with the highest priority (for example, a packet containing audio data), and the priority detector 36 detects the priority of an input packet based on the PCP bits or the DSCP bits). 

As per claim 278, claim 278 is rejected the same way as claim 253.
As per claim 279, claim 279 is rejected the same way as claim 254.
As per claim 280, claim 280 is rejected the same way as claim 255.
As per claim 281, claim 281 is rejected the same way as claim 256.
As per claim 282, claim 282 is rejected the same way as claim 257.

Claim(s) 260 and 285 are rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), and further in view of Menon et al. (US Pub. No.: 2017/0346709).

As per claim 260, the combination of Kompella and Hoehne disclose the method of claim 239.

The combination of Kompella and Hoehne however does not explicitly disclose wherein the routing device identifies the at least one latency-critical packet based upon a target port field of the at least one latency-critical packet received by the routing device. 

Menon however disclose a method comprising: wherein a routing device identifies the at least one latency-critical packet based upon a target port field of the at least one latency-critical packet received by the routing device (see Fig.8,  para. 0067, 0096, 0110, 0112, the first routing device changes the source address field {a source address field} in each session packet , each successive AIPR typically changes the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the routing device identifies the at least one latency-critical packet based upon a target port field of the at least one latency-critical packet received by the routing device, as taught by Menon, in the system of Kompella and Hoehne, so that time-intensive tasks can be offloaded from the forwarding path 424 and instead performed by the service path 434, see Menon, paragraphs 98-100.

As per claim 285, claim 285 is rejected the same way as claim 260.

Claim(s) 261-262 and 286-287 are rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), and further in view of Raniere (US Pub. No.: 2014/0086256).

As per claim 261, the combination of Kompella and Hoehne disclose the method of claim 239.

The combination of Kompella and Hoehne however does not explicitly disclose wherein the routing device stores the at least one latency-critical packet and the at least one non-critical packet in a queue, and wherein the routing device selects a next packet to transmit from the queue based upon an active queue management algorithm. 

Raniere however disclose wherein the routing device stores the at least one latency-critical packet and the at least one non-critical packet in a queue, and wherein the routing device selects a next packet to transmit from the queue based upon an active queue management algorithm (see Fig.3, 4, 7, para 0006, 0040, 0046. 0051, the routing device selects a next packet to transmit from the queue based upon an 

As per claim 262, the combination of Kompella,  Hoehne and Raniere disclose the method of claim 261.

Raniere further disclose wherein the active queue management algorithm is selected from the group comprising: random early detection, controlled delay, class-based queue scheduling, hierarchical token bucket, and hierarchical fair service curve (see para. 0040, 0051, the analysis may generate a final decision for a transmission channel for a next packet or group of packets. For example, embodiments of system 2 may not transfer packet(s) in a shortest queue if the b/l/r is so low that system 2 determines that it is more likely for the packet to arrive at its destination sooner via a more reliable channel with a longer queue. Therefore, embodiments of system 2 may be enabled to assign different priorities to different packets or packet types so that lower priority packets are sent over lower-rated channels). 

As per claim 286, claim 286 is rejected the same way as claim 261.
As per claim 287, claim 287 is rejected the same way as claim 262.

Claim(s) 263 and 288 are rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), and further in view of Bartlett (US Pub. No.: 2014/0101331).

As per claim 263, the combination of Kompella and Hoehne disclose the method of claim 239.

The combination of Kompella and Hoehne however does not explicitly disclose wherein at least one characteristic of the one or more packet characteristics is selected from the group comprising: an app type, and a detected packet rate. 

Bartlett however disclose wherein at least one characteristic of the one or more packet characteristics is selected from the group comprising: an app type, and a detected packet rate (see para. 0004, 0018, the one or more packet characteristics is selected from the group comprising: an app type / type of internet application, and packet rate/latency sensitivity data).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein at least one characteristic of the one or more packet characteristics is selected from the group comprising: an app type, and a detected packet rate, as taught by Bartlett, in the system of Kompella and Hoehne, as to identify latency sensitive data and next routes the latency sensitive data through a specific path that allows for minimum latency, hops, and packet loss, see Bartlett, paragraphs 2-4.

As per claim 288, claim 288 is rejected the same way as claim 263.
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:
Claim(s) 239, and 264 are rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), and further in view of Conte et al (US Pub. No.:2014/0050150).

As per claim 239, Kompella A method of managing packets, the method comprising: 
receiving, by a routing device (see Fig.1A-D, router 16D), a plurality of packets from a computing device (see Fig. 1A-D, Source 12), wherein the routing device comprises at least a first interface and a second interface (see Fig.5, outbound links 86A-86N ("outbound links 86") each configured to communicatively couple the routing device to a first device of a plurality of devices (see Fig.1A, para. 0025, a source device 12 transmits data packets to receivers 14 via routers 16; para. 0061-0062, a router 80 operates substantially similarly to routers 16, and includes multiple interfaces, see para. 0082); 
identifying, by the routing device least one packet in the plurality of packets based on one or more packet characteristics (see para. 0025, copies of the multicast data packets are transmitted; para 0038, duplications of streams, (that is copy packets of the source packets) are generated at the router 16D in an instance of the new devices wishing to join the multicast sessions);  and 
transmitting, by the routing device, the at least one packet to at least one device of the plurality of the devices (see para. 0025, the multicast data packets are transmitted via the routers; para. 0062, the outbound links 86 send outbound data to other devices). 

Although Kompella disclose identifying, by the routing device, at least one packet in the plurality of packets based upon one or more packet characteristics and transmitting, by the routing device, the at least one packet to at least one device of the plurality of the devices;

Kompella however does not explicitly disclose identifying, by the routing device, at least one latency-critical packet and at least one non-critical packet in the plurality of packets based on one or more packet characteristics; 
generating, by the routing device, a copy-packet of the at least one latency-critical packet, wherein the routing device does not generate a copy of the at least one non-critical packet; 
transmitting, by the routing device, the at least one latency-critical packet to the first device via the first interface and the copy-packet to the first device via the second interface; and transmitting, by 

Conte however disclose A method of managing packets (see Fig.2 para. 0021), the method comprising: 
receiving, by a routing device comprising at least a first interface, a plurality of packets having a plurality of fields, wherein the routing device is communicatively coupled to a plurality of devices (see para. 0021, 0022, packets 202 and 204 are part of the header portion of stream 200 and packets 206-210 represent data packets. In accordance with implementations of claimed subject matter, a stream of packets to be conveyed between nodes 105 and 107 may be analyzed by the originating node (e.g., node 105) to determine which packets in a given message stream are more important than other packet );
identifying, by a routing device (see Fig.2, node 105), “at least a first latency-critical packet” and at least one non-critical packet in the plurality of packets based upon one or more packet characteristics (Fig.2, 0021, 0023-0024, node 105 may identify packet 204 as being important and therefore may transmit packet 204 to node 107 using path 109 while transmitting packets 202 and 206-210 to node 107 using path 111, where node 105 had previously identified path 111 as an optimal path using a multipath routing algorithm. Therefore, in addition to transmission of a message over a transmission pathway selected using a multipath routing scheme, implementations of claimed subject matter include selecting one or more packets of the message for transmission over a different pathway to avoid sending all packets of the message over a single transmission pathway. In some implementations, such selective or differential routing of important packets may be accomplished by changing the weighting variable associated with those packets in a multipath routing algorithm); 
generating, by the routing device, at least a first copy-packet of the latency-critical packet, wherein the routing device does not generate copies of the at least one non-critical packet (see Fig.2, see para. 0021, 0023-0024, the important packets identified in a packet stream is duplicated and the duplicate packet(s) sent over different paths),
transmitting, by the routing device, the at least first latency-critical packet and the at least first copy-packet to a first target device via the first interface (see Fig.2, see para. 0021, 0023-0024, th important packets identified in a packet stream may also be duplicated and the duplicate packet(s) sent 
transmitting, by the routing device, the at least first latency-critical packet and the at least first copy-packet to a first target device via the first interface (see para. 0024, 0031,  Process 400 may also include block 410 in which one or more duplicates of the subset of packets identified in block 404 are generated. In the context of FIG. 3, processor 304 may undertake block 404 using well known methods. Process 400 may continue in block 412 with the determination of a third route for transmitting the copies of the subset of generated in block 410. Block 412 may involve using a multipath routing scheme employing a third value of a weighting variable to determine a route for transmitting copies of the subset of packets where the identified route is different from the paths determined in blocks 406 and 408. For example, in the context of FIG. 1, block 412 may involve node 105 determining route 111 for transmission of copies of packets of the subset of packets to node 107).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying, by the routing device, “at least a first latency-critical packet” and at least one non-critical packet in the plurality of packets based upon one or more packet characteristics; generating, by the routing device, at least a first copy-packet of the latency-critical packet, wherein the routing device does not generate copies of the at least one non-critical packet; 
transmitting, by the routing device, the at least first latency-critical packet and the at least first copy-packet to a first target device via the first interface, as taught by Conte, in the system of Kompella, so as to employ multipath routing algorithms to select a pathway between network nodes, see Conte, paragraphs 17-19.

As per claim 264, claim 264 is rejected the same way as claim 49 as set forth above.


Allowable Subject Matter
Claims 259 and 284 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469